Dixon, J.
(dissenting). The opinion delivered in favor of the judgment in this case does not fully present the situation developed at the trial, but with the addition of one or two facts clearly proved, I think it discloses the impropriety of the decision.
According to the opinion the jury might have found that the plaintiff approached the trolley track at the intersection of the Boulevard and Montgomery street on a jog trot and in such a manner as to have the right of way across the track in front of the car; that the car when near the Boulevard slackened its speed until it was almost at a dead stop • that then the plaintiff drove on and the collision occurred.
The additional facts are that when the motorman increased his speed the plaintiff’s horse was so near the track that it was impossible either to pull him up or turn him aside so as to let the car pass in front; that the plaintiff then steered his *576horse toward the left in order to keep away from the car as far as he could, and that he had almost cleared the track when the fender of the car struck his right hind wheel and overturned the carriage.
Under these circumstances surely the jury might also have found that, when the car came almost to a dead stop, the-plaintiff reasonably inferred, as doubtless he did infer, that it was in recognition of his right of way across the track, and that no attempt would be made to interfere with his right.
I cannot understand how, in these circumstances, the negligence of the plaintiff is so clear as to justify the withholding of the case from the jury.
I think the nonsuit was wrong and should be reversed.
The court being equally divided, the judgment below was-affirmed.
For affirmance—Magie (Chancellor), Depue (Chiee' Justice), Van Syokel, Gummere, Ludlow, Hendrickson. 6.
For reversal—Dixon, Garrison, Collins, Bogert,, Adams, Voori-iees. 6.